Citation Nr: 1818144	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a disorder manifested by numbness of the vagina, buttocks, and hips, to include as secondary to service-connected bursitis of the left hip.

2. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3. Entitlement to a rating in excess of 30 percent for hypothyroidism prior to April 10, 2017.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 16, 2014.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1996 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  An interim June 2009 rating decision by the Atlanta, Georgia RO increased the rating for GERD from noncompensable (0 percent) to 10 percent, effective October 24, 2007.  

The Veteran's claims file is now in the jurisdiction of the Lincoln, Nebraska RO. 

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in December 2014 and February 2017 and was remanded for additional development.  The Board finds that there has been substantial compliance with the remand directives for the issues of service connection for a disorder manifested by numbness of the vagina, buttocks, and hips and for a higher rating for GERD.  Stegall v. West, 11 Vet. App. 268 (1998).

An interim October 2017 rating decision increased the rating for hypothyroidism to 100 percent, effective April 10, 2017; assigned an earlier effective date of March 12, 2004, for the 10 percent rating for GERD, and; granted entitlement to TDIU for the period of July 16, 2014 to June 15, 2015.  The ratings represent partial grants for the period on appeal, thus the issues on appeal are as noted on the title page. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of an increased rating for hypothyroidism prior to April 14, 2017 and entitlement to TDIU prior to July 16, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Service connection is in effect for radiculopathy of the bilateral lower extremities and the Veteran's numbness of the vagina, buttock, and hips has been identified as the same disability.

2. Throughout the appeal period, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, but is not accompanied by considerable impairment of health.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a separate disorder manifested by numbness of the vagina, buttocks, and hips have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2. The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7346 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). 

The Veteran seeks service connection for a disorder manifested by numbness of the vagina, buttocks, and hips.  She contends that the disorder is secondary to her service-connected bursitis of the left hip.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a disorder manifested by numbness of the vagina, buttocks, and hips because the evidence does not show that the Veteran's numbness is a separately diagnosed disability, but rather is a manifestation of the Veteran's service-connected radiculopathy of the bilateral lower extremities.  

In a July 2004 rating decision, service connection for a low back strain was granted.  

In a December 2004 statement, the Veteran reported numbness and tingling in her vagina, buttocks, and hips.

On June 2009 VA spine examination, the Veteran reported having pain radiating to both buttocks, which sometimes goes down to her perineum and vagina.  

In a May 2014 statement, the Veteran reported numbness and pain in her buttocks, which she asserted was secondary to her service-connected lumbosacral strain or left hip bursitis. 

At the September 2014 videoconference hearing, the Veteran testified that the numbness in her vagina, buttocks, and hip began within a year of her falling on ice and injuring her hip and back during service.  The Veteran also testified that her doctors suggested that her numbness could have been caused by poor circulation, or attributed to her sciatic nerve.  

In a December 2014 rating decision, service connection for radiculopathy of the left lower extremity was granted as secondary to the service-connected lumbosacral strain.   

A June 2015 VA examination obtained after the December 2014 remand provided the basis for the grant of service connection and a separate rating for right lower extremity radiculopathy.  See March 2016 rating decision.  

In February 2017, the Board determined the opinion was inadequate to decide whether the lower extremity radiculopathy encompassed all the claimed symptoms.  The claim was remanded for an additional opinion.

On August 2017 VA examination, the examiner found that the only diagnosed nerve condition was sciatica radiculopathy related to the Veteran's service-connected back disability.  The examiner found no other diagnosed nerve conditions.  She opined that the Veteran's complaints of numbness of the vagina, buttocks, and hips were most likely caused by an impingement to the L5-S1 nerve root in her lumbar spine.  

The Veteran is in receipt of service-connected benefits for radiculopathy of the bilateral lower extremities as secondary to her service-connected lumbosacral strain, and the competent evidence relates her complaints of numbness of the vagina, buttocks, and hips to the now service-connected radiculopathy, and not as a separate disability.  Thus, as there is no separate disability, service connection is not warranted.  

The Board has considered the Veteran's lay assertions that she has a separate disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question diagnosis here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Increased Rating of GERD

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's GERD has been evaluated as 10 percent disabling since March 13, 2004, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Code 7346, a 10 percent evaluation is assigned where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In her December 2004 claim, the Veteran reported having pain in her arms and shoulders which were related to her GERD.  

In an October 2007 statement, the Veteran reported that her GERD requires constant medication, she has had to alter her diet, she has 3 to 4 vomiting episodes per week, and she has daily heartburn.  She also reported that daily regurgitation has affected her voice and caused her to cough. 

In an October 2007 VA treatment note, on review of the Veteran's systems, she denied having abdominal pain, nausea, vomiting, diarrhea, or constipation.  She was also noted to have a good appetite.  

On June 2008 VA examination, the Veteran reported that she has dysphagia for solids foods which occasionally causes coughing spells, but has not had difficulty with liquids.  She has non-radiating epigastric substernal burning pain after eating that lasts for approximately 15 to 20 minutes.  She also has reflux at night and occasionally regurgitates her food during the day.  She described that she avoids caffeine, chocolate, and pizza.  She reported that she vomits every other day and has to eat her food very slowly.  She reported that she takes a daily prescription medication and 4 to 5 over the counter antacids a day.  The Veteran also reported that she has to sleep with a pillow under her back and head, and sometimes has to sleep in a recliner because of her reflux.  Her GERD also does not interfere with her driving or doing things around her home.  The examiner noted her GERD was fairly well-controlled with medication, and while she avoids certain foods, she has no other limitations.  

In her August 2009 VA Form 9 substantive appeal, the Veteran reported that her GERD causes persistently recurrent epigastric distress with dysphagia, pyroisis, and regurgitation, accompanied by substernal and shoulder pain.  

In an August 2013 VA treatment note, the Veteran reported that her GERD is uncontrolled.  She reported that she takes pantoprazole daily.  She also reported that she has to constantly take over the counter antacids, but it interferes with her medication.  

At the September 2014 videoconference hearing, the Veteran testified before the undersigned, that she has problems with certain foods and will regurgitate them.  She testified that she constantly has dry vomit and even taking Prilosec or Omeprazole twice a day she still has acid reflux.  She also testified that she will sleep in a recliner because of the reflux.  She described that drinking yellow mustard helps her symptoms briefly subside.  

On December 2014 VA examination, the examiner noted the Veteran's GERD symptoms included pyrosis, reflux, and vomiting.  The examiner noted the Veteran had 4 or more episodes of vomiting per year and the average duration was less than a day.  The examiner opined that the Veteran's esophageal condition did not impact her ability to work.  

On June 2015 VA examination, the examiner noted the Veteran's GERD symptoms included pyrosis, reflux, and vomiting.  The examiner noted the Veteran had 4 or more episodes of vomiting per year and the average duration was less than a day.  The examiner opined that the Veteran's esophageal condition did not impact her ability to work.  

In February 2017, the Board remanded the claim to obtain a new medical opinion that discussed the frequency and severity of the Veteran' GERD symptoms and addressed the Veteran's December 2004 lay statement attributing pain in her arms and shoulders to her GERD.  

On April 2017 VA examination, the examiner noted the Veteran's GERD symptoms included persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, substernal pain, sleep disturbance caused by reflux more than 4 times per year, transient nausea 4 or more times per year, and recurrent vomiting occurring 4 or more times per year lasting less than one day.  The examiner did not check that the Veteran's symptoms were productive of either severe or considerable impairment of health.  The examiner opined that the Veteran's esophageal condition did not impact her ability to work.  

In a September 2017 a VA medical officer opined on the Veteran's lay statements on shoulder and arm pain.  The medical officer opined that it is less likely than not that the Veteran's lay statement of arm and shoulder pain relates to or is due to the symptoms of her GERD because the April 2017 examination was silent for any subjective complaints or objective findings of pain in the arms and shoulder secondary to GERD.  Additionally, she noted that in accordance with the April 2017 nerve examination, there was no subjective, neurological, or orthopedic clinical evidence to show nerve impingement to the arms and/or shoulders.  The Veteran's muscle strength for her elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch, were all normal bilaterally and there was no signs of muscle atrophy.

Based on a review of the record, the Board concludes that a rating in excess of 10 percent for GERD is not warranted, as the Veteran's symptoms were not productive of considerable impairment of health at any point during the period on appeal.  

Throughout the period on appeal, the Veteran's GERD has been shown to be manifested by symptoms including epigastric pain, dysphagia, pyrosis, regurgitation, and sleep disturbance.  While the September 2017 medical opinion found the Veteran's complaints of shoulder and arm pain were not related to her GERD, the April 2017 examination found that her substernal pain was related to her GERD.  Notably, these symptoms encompass a majority of the criteria necessary to award a 30 percent rating under Code 7346.  However, such symptoms have not been accompanied by "considerable impairment of health," which is the remaining criterion needed to support a 30 percent rating under Code 7346.  The April 2017 examiner specifically addressed this question and did not find that these symptoms were productive of considerable impairment of health or of a severe impairment of health to warrant a 60 percent rating.  Further, December 2014, June 2015, and April 2017 VA examiners all noted that the Veteran's GERD symptoms did not affect her ability to work.  The June 2008 examiner also noted that her symptoms did not interfere with her driving or doing things around her home, and she had no limitations other than avoiding certain foods.  That examiner noted the Veteran's GERD was well-controlled with medication; however, the Board may not consider factors outside of the rating criteria.  See Otero-Castro v. Principi, 16 Vet. App. 375 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  As the diagnostic criteria do not consider the effects of medication, in evaluating the present disability, the Board has not considered any such effects of the medication, but rather has considered the lay and medical evidence outlined above as to the actual symptoms and functional impairments caused by the GERD, rather than any ameliorative effects of any medications. 

Additionally, throughout the period on appeal the Veteran did not report any impairment related to her GERD other than an altered diet and sleep disturbance.  While the Board recognizes the Veteran has significant health problems, notably her hypothyroidism is rated at 100 percent, there is no indication from the record that her GERD manifested in symptoms, during the period on appeal, productive of considerable impairment of her health.  Accordingly, the criteria for an increased, 30 percent rating for GERD are not met or more closely approximated. 

The Board has considered the Veteran's lay statements that her GERD is worse than currently evaluated.  She is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. 

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable because the preponderance of the evidence is against a higher rating.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.114.


ORDER

Service connection for a disorder manifested by numbness of the vagina, buttocks, and hips is denied.

A rating in excess of 10 percent for GERD is denied.


REMAND

Regarding the Veteran's claim of a higher rating for hypothyroidism, in February 2017 the Board remanded the claim to obtain a new examination which discussed the frequency and severity of the Veteran's symptoms and to discuss contradictory medical evidence.  Specifically the Board requested that the examiner discuss a July 2008 VA neuropsychology consultation which reflected an evaluation of the Veteran which did not reveal any cognitive dysfunction; VA endocrinology treatment records in September 2012 and June 2014 which noted the Veteran denied experiencing restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, and either heat or cold intolerance; and a June 2014 VA treatment record which noted that the Veteran denied experiencing constipation or fatigue.  

April 2017 VA examination did not address the conflicting medical evidence of record and a September 2017 advisory medical opinion did not answer the Board's questions.  That opinion provider requested that a new opinion be obtained from an appropriate specialist.  Accordingly, the Board finds that there has not been substantial compliance with the February 2017 remand and as the issue of a higher rating prior to April 10, 2017 remains on appeal, a remand to ensure compliance is necessary.  Stegall, 11 Vet. App. at 268. 

The issue of entitlement to TDIU prior to July 16, 2014, is inextricably intertwined with the issue of entitlement to a rating in excess of 30 percent for hypothyroidism prior to April 10, 2017 being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file to be forwarded to an endocrinologist for an advisory medical opinion regarding the severity of the Veteran's service-connected hypothyroidism prior to April 10, 2017.  The examiner is requested to delineate all symptomatology associated with the Veteran's hypothyroidism and the severity of the symptoms throughout the period prior to April 10, 2017.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

In discussing the symptoms of the Veteran's hypothyroidism, the specialist is asked to address and reconcile with the medical evidence of record with a July 2008 VA neuropsychology consultation which reflected an evaluation of the Veteran which did not reveal any cognitive dysfunction; VA endocrinology treatment records in September 2012 and June 2014 which noted the Veteran denied experiencing restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, and either heat or cold intolerance; and a June 2014 VA treatment record which noted that the Veteran denied experiencing constipation or fatigue.  

The specialist must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

2. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


